t c summary opinion united_states tax_court terry nathan norman petitioner v commissioner of internal revenue respondent docket no 24688-04s filed date terry nathan norman pro_se gavin l greene for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax after a concession by respondent the issues for decision are whether petitioner was a partner in physical therapist search international ltd limited_partnership ptsi or the partnership if he was a partner in ptsi whether petitioner must report a distributive_share of ptsi’s income whether petitioner is entitled to a theft_loss deduction under sec_165 relating to certain actions taken by ptsi’s general_partner and whether respondent is estopped from asserting a deficiency against petitioner some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in playa del rey california when his petition was filed for convenience we combine our findings and discussion herein burden_of_proof pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances see also rule petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate respondent concedes that petitioner is not liable for self-employment_tax of dollar_figure the adjustments in respondent’s notice_of_deficiency not addressed in this opinion are computational items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof issue whether petitioner was a partner in ptsi in petitioner entered into an agreement titled limited_partnership agreement of physical therapist search international ltd limited_partnership the agreement the other party to the agreement was an illinois corporation called pt search international ltd the corporation the agreement provides that petitioner and the corporation hereby enter into a limited_partnership for the purpose of placing physical therapists in hospitals and healthcare facilities the agreement lists petitioner as a limited_partner and the corporation as the general_partner and tax_matters_partner the agreement provides that petitioner shall make an initial capital_contribution in the amount of dollar_figure and shall receive a four percent participating percentage in ptsi the agreement provides that the corporation shall contribute dollar_figure and receive the remaining 96-percent participating percentage participating percentage is defined as the interest of each partner in the partnership petitioner invested dollar_figure as specified in the agreement the parties did not address whether the corporation invested dollar_figure in ptsi though we have no reason to believe it did not do so the agreement provides that petitioner shall receive distributions from ptsi in proportion to his participation percentage petitioner also is entitled to a preferred_return which the agreement defines as an amount equal to annually cumulative and non-compounded on each partner’s adjusted capital_account as is relevant here the term adjusted capital_account means a partner’s contributions to ptsi less any amounts distributed to him petitioner reviewed the agreement with his attorney before he signed it a partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate sec_761 to determine whether a partnership exists we consider whether in light of all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of an enterprise 337_us_733 allum v commissioner tcmemo_2005_177 the agreement indicates that petitioner and the corporation intended to form a partnership and that petitioner’s dollar_figure investment was a contribution of capital in exchange for a partnership_interest petitioner however believes that the agreement created a creditor-debtor relationship and that the dollar_figure was a loan to ptsi he argues that the preferred_return is similar to a loan repayment schedule because it entitles him to receive a return of principal along with a specified rate of interest petitioner contends the 4-percent participation percentage he received was collateral for the purported loan where a taxpayer seeks to vary the form in which a transaction is cast pursuant to an arm’s-length bargain we require strong_proof that the form of the transaction does not reflect its substance 76_tc_818 76_tc_239 see also 294_f2d_52 9th cir affg 34_tc_235 petitioner challenges the form of the transaction based solely on the allegedly debtlike characteristics of the preferred_return in the context of partnership agreements however arrangements such as the preferred_return are not unusual many partnership agreements provide partners who contribute capital with some sort of distribution preference frequently the preference is expressed as an annual percentage return on invested capital in this respect if in no other a distribution preference may resemble a form of interest on capital this superficial resemblance is likely to be misleading however distribution preferences rarely have either the economic or the tax_attributes of true interest payments to partners whitmire et al structuring drafting partnership agreements including llc agreements par dollar_figure 3d ed see also 96_tc_577 describing as usual and customary arrangements whereby the partner who put up a greater share of the capital than his share of the partnership profits is to receive preferential distributions to equalize capital accounts citing 70_tc_312 affd 634_f2d_1046 6th cir affd 963_f2d_218 8th cir petitioner has not provided the strong_proof necessary to vary the form in which his transaction with the corporation was cast see major v commissioner supra we therefore hold that petitioner and the corporation formed a partnership issue whether petitioner’s gross_income includes a distributive_share of ptsi’s income for its taxable_year ptsi filed a form_1065 u s return of partnership income reporting income of dollar_figure ptsi prepared a schedule_k-1 partner’s share of income credits deductions etc reporting petitioner’s distributive_share of this income as dollar_figure petitioner did not report that amount on hi sec_2002 federal_income_tax return respondent determined that sec_6221 to were added by the tax equity and fiscal responsibility act tefra of publaw_97_248 96_stat_648 and provide for the determination of partnership items at the partnership rather than at the individual partner level see fargo v commissioner tcmemo_2004_13 n affd 447_f3d_706 9th cir in general the tefra provisions do not apply to partnerships having or fewer members unless the partnership otherwise elects sec_6231 because the partnership in question had fewer than members and there is no indication it made such an election the tefra provisions do not apply the dollar_figure was includable in petitioner’s gross_income and issued petitioner a notice_of_deficiency a partnership is generally not subject_to income_tax persons carrying on the business as partners are liable for income_tax in their separate or individual capacities sec_701 in general a partner must take into account separately his distributive_share whether or not distributed of each class or item of partnership income gain loss deduction or credit sec_1_702-1 income_tax regs a partner’s distributive_share of income gain loss deduction or credit generally is determined by the partnership_agreement sec_704 petitioner does not dispute the amount of ptsi’s income in nor does he directly challenge the amount of his distributive_share that ptsi reported instead he believes he should not be taxed on the dollar_figure because the corporation as general_partner of ptsi allegedly committed various wrongful acts petitioner asserts the corporation refused to provide him with ptsi’s financial information refused to make distributions to him and embezzled partnership funds although we address the merits of petitioner’s allegations infra we do not do so here that is because even if petitioner’s assertions are true petitioner must report his distributive_share of ptsi’s income in see burke v commissioner tcmemo_2005_297 taxpayer’s distributive_share of partnership income was taxable to him even though his partner had stolen partnership funds taxpayer had not received any portion of the stolen funds and taxpayer and his partner disputed the amount of their respective distributive shares of partnership income on appeal 1st cir date see also 208_f2d_903 3d cir affg a memorandum opinion of this court gold v commissioner tcmemo_1983_711 we therefore hold that petitioner must report his distributive_share of ptsi’s income issue whether petitioner is entitled to a theft_loss deduction under sec_165 petitioner argues that any income he earned from ptsi in was offset by moneys owed to him by the partnership petitioner believes the preferred_return provided for in the agreement entitled him to receive at least dollar_figure per year from ptsi petitioner argues he was not paid those amounts because the corporation embezzled or absconded with partnership funds we interpret petitioner’s argument as a claim for a theft_loss deduction under sec_165 this figure represents the 10-percent preferred_return on petitioner’s initial dollar_figure contribution in his pretrial memorandum however petitioner asserts that his preferred_return has increased to dollar_figure per year based on our resolution of the third issue for decision infra we need not decide whether petitioner’s assertion is correct and we do not address this issue further sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise concerning theft losses sec_165 is applicable for the year in which the taxpayer discovers such loss sec_165 for purposes of sec_165 theft includes embezzlement sec_1_165-8 income_tax regs if in the year of discovery there is a claim for reimbursement that has a reasonable prospect for recovery a loss is not considered sustained until the tax_year in which it can be ascertained with reasonable certainty sec_1_165-1 sec_1_165-8 income_tax regs petitioner bears the burden of proving a deductible loss and he must establish the extent and amount of the loss 97_tc_200 we apply the law of the jurisdiction where the loss was sustained to determine whether a theft or embezzlement has occurred 540_f2d_448 9th cir affg 61_tc_354 79_tc_846 it is unclear where petitioner resided in as a result it is also unclear where petitioner may have sustained his claimed theft_loss the record indicates that petitioner formerly resided in illinois and currently resides in california we set forth each state’s theft statute section of the illinois criminal code in pertinent part defines theft as follows sec theft a a person commits theft when he knowingly obtains or exerts unauthorized control_over property of the owner or obtains by deception control_over property of the owner and a intends to deprive the owner permanently of the use or benefit of the property or b knowingly uses conceals or abandons the property in such manner as to deprive the owner permanently of such use or benefit or c uses conceals or abandons the property knowing such use concealment or abandonment probably will deprive the owner permanently of such use or benefit ill comp ann lexisnexis in illinois the crime of theft includes theft by embezzlement see people v mccarty n e 2d ill discussing the committee comments to illinois’s criminal code in re trovato bankr bankr n d ill section a of the california penal code in pertinent part defines theft as follows every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property is guilty of theft cal penal code sec a west in california the crime of theft also includes theft by embezzlement people v creath cal rptr 2d ct app people v krupnick p 2d cal ct app a the corporation’s alleged refusal to communicate with petitioner and its alleged disappearance in petitioner contends that from the inception of the partnership the corporation refused to provide him with ptsi’s financial information he also contends that sometime in or about ptsi and the corporation disappeared for over years during which time he was unable to locate either company in date petitioner attempted to contact ptsi by letter the agreement lists ptsi’s principal_place_of_business as an address in glenview illinois the glenview address or such other place or places as the general_partner may designate petitioner sent a certified letter to the glenview address but the letter was returned to petitioner and marked unable to forward the record does not describe the content of the letter nor does the record indicate whether petitioner made additional attempts to contact ptsi or the corporation before the notice_of_deficiency was issued in date in date respondent’s appeals officer sent a letter to the corporation as ptsi’s tax_matters_partner asking for information about petitioner and the partnership the appeals officer’s letter the appeals officer’s letter was sent to an address in grayslake illinois the grayslake address paul stern who appears to have been an officer and or director of the corporation responded to the appeals officer in an undated letter mr stern’s letter mr stern’s letter states ptsi experienced several years of financial difficulty beginning in the mid-1990s as a result ptsi was unable to make distributions to petitioner and ultimately ceased operations in ptsi did not have an updated mailing address for petitioner and had been sending his forms k-1 to an address in chicago illinois which was the address ptsi had on file for him the forms k-1 that ptsi sent had not been returned as undeliverable ptsi had changed its principal_place_of_business to the grayslake address at an unspecified date and remained there until date and the grayslake address was no longer used to conduct business mr stern’s letter concludes by listing a contact address in oak creek wisconsin mr stern signed the agreement on behalf of the corporation neither mr stern’s letter nor the remainder of the record indicates what happened to ptsi’s assets after the partnership ceased operations the oak creek address enclosed with the letter were copies of forms k-1 that ptsi had prepared for petitioner for the taxable years through petitioner testified that he also sent a letter to mr stern at the grayslake address in petitioner’s letter the record does not establish precisely when petitioner sent the letter although attachments to his pretrial memorandum indicate it was in date petitioner claims that his letter also was returned to him and marked unable to forward petitioner believes the return of his and letters demonstrates that mr stern refused to accept any correspondence from petitioner we are skeptical of petitioner’s contentions regarding ptsi’s alleged disappearance first ptsi remained an active business in the chicago metropolitan area7 until which petitioner acknowledged at trial such ongoing operations are inconsistent with the theory that ptsi was attempting to conceal itself from petitioner even if ptsi had been trying to conceal itself it is difficult to believe that petitioner could not have located ptsi had he made reasonable efforts to do so it is not clear why petitioner mailed this letter to the grayslake address rather than the oak creek address listed in mr stern’s letter we assume that petitioner sent his letter before receiving a copy of mr stern’s letter from respondent both glenview ill and grayslake ill are located north of chicago second although petitioner claims he diligently searched for ptsi after the only evidence of specific attempts to contact ptsi are the letters petitioner sent in and petitioner did not describe what additional efforts if any he made to find ptsi the corporation or mr stern furthermore while petitioner emphasizes that his and letters were returned to him it appears that both letters were sent to outdated addresses petitioner sent his letter to the glenview address listed in the agreement it is not clear when ptsi stopped using this address however the letter was returned and marked unable to forward had the letter been marked refused it might have supported petitioner’s contention that mr stern was unwilling to accept petitioner’s correspondence as it stands the returned letter suggests only that ptsi had moved before the letter was sent and was no longer receiving forwarded mail from the glenview address with respect to petitioner’s letter mr stern’s letter indicates ptsi stopped using the grayslake address in date the record does not explain why the appeals officer’s letter was forwarded to the corporation while petitioner’s letter was not however this seeming anomaly does not establish that the corporation or mr stern was attempting to avoid contact with petitioner finally as for petitioner’s claims that ptsi withheld information mr stern’s letter indicates that ptsi prepared and mailed forms k-1 to petitioner at the address ptsi had on file for him petitioner did not deny that he changed his mailing address nor did he contend that he provided ptsi with updated information in sum while petitioner claims that ptsi disappeared petitioner appears to have made little effort to stay in contact with the partnership b ptsi’s alleged failure to make partnership_distributions petitioner contends that ptsi did not make distributions to him at any time even if petitioner is correct the agreement provides that no cash shall be distributed to the partners unless ptsi has acquired a cash reserve of at least dollar_figure as discussed supra the agreement called for petitioner to contribute dollar_figure and the corporation to contribute dollar_figure for a total of dollar_figure there is no indication ptsi accumulated the additional cash necessary to fund the cash reserve and enable the partnership to make distributions to the contrary the financial difficulties mentioned in mr stern’s letter indicate that ptsi was in fact losing money for most of its existence petitioner introduced no credible_evidence to contradict the statements in mr stern’s letter c the corporation’s alleged embezzlement of partnership funds petitioner contends that the corporation embezzled or laundered partnership funds petitioner also makes vague allegations of fraud against ptsi the corporation mr stern and other individuals as evidence of the alleged wrongdoing petitioner offers ptsi’s form_1065 for the taxable_year including the form k-1 prepared for the corporation which indicates the corporation received a distribution of dollar_figure in as we understand his argument petitioner contends that ptsi improperly made distributions to the corporation while refusing to make distributions to petitioner the agreement provides that available funds shall be distributed to the partners pro_rata in accordance with their participating percentages this language indicates that if one partner receives a distribution the other partners should also receive pro_rata distributions the parties agree that petitioner did not receive a cash distribution from ptsi in thus petitioner argues the corporation violated the agreement and embezzled funds we disagree more than years elapsed between the formation of the partnership and the distribution to the corporation there may be a number of reasons why petitioner did not receive a cash distribution in however we do not speculate as to those reasons petitioner did not introduce the testimony of paul stern or anyone else involved with the corporation or ptsi nor did he produce other credible_evidence establishing that a theft_loss occurred accordingly petitioner has not met his burden_of_proof and therefore is not allowed a deduction under sec_165 issue whether respondent is estopped from asserting a deficiency against petitioner respondent issued petitioner a notice_of_deficiency on date on date respondent sent petitioner a closing notice which states we were able to clear up the differences between your records and your payers’ records if you have already received a notice_of_deficiency you may disregard it you won’t need to file a petition with the united_states tax_court respondent’s change in position raises the issue of equitable_estoppel against respondent equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir to apply equitable_estoppel against the government however we must find inter alia that the claimant relied on the government’s representations and suffered a detriment because of that reliance see 104_tc_13 affd 140_f3d_240 4th cir 67_tc_612 in addition the court_of_appeals for the ninth circuit requires the party seeking to apply the doctrine against the government to prove affirmative misconduct miller v commissioner tcmemo_2001_55 respondent has not explained why the closing notice was sent to petitioner nevertheless we cannot apply equitable_estoppel against respondent because petitioner timely petitioned the tax_court thus he did not rely to his detriment on the closing notice even if petitioner had relied to his detriment there is no evidence of affirmative misconduct by respondent finally we note that sec_6212 provides the secretary with the authority to rescind a notice_of_deficiency with the consent of the taxpayer where that has not occurred we have stated that only a closing_agreement or decision by the court binds the parties miller v commissioner supra respondent did not rescind the notice_of_deficiency because there was no closing_agreement or decision of the court the parties are not bound by the closing notice petitioner also notes that he received a closing notice for his taxable_year petitioner appears to argue that the favorable result reflected in the closing notice for that year should also apply to his taxable_year we disagree each taxable_year stands on its own and the commissioner may challenge in a succeeding year what was overlooked or condoned in previous years see eg 55_tc_28 the closing notice that petitioner received in does not affect the outcome of this case respondent’s determination is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
